Citation Nr: 1724915	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a disability manifested by chronic fatigue.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1992, including service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

In a July 2016 decision, the Board remanded the matters on appeal to the AOJ for additional development.  There has been substantial compliance with the remand directives. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disability manifested by chronic fatigue addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's memory loss is a manifestation of his service-connected depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Facts and Analysis - Memory Loss

The Veteran asserts that he has experienced memory loss as a result of active duty.  

Numerous treatment notes and lay statements of the Veteran and others reflect that he complained of memory problems.  In private treatment notes of Dr. P. dated December 2009 and March 2010, the Veteran reported memory deficit and vertigo.  In a March 2011 VA psychiatric treatment note, the provider indicated that the Veteran's memory was grossly intact.  VA psychiatric treatment notes from April, June, and September 2016 show his  memory loss was within normal limits.  

In November 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his memory loss.  The provider noted that the Veteran's memory loss was a sign and symptom of his service connected depressive disorder.  The provider further noted that the depressive disorder was secondary to his service-connected degenerative arthritis and not due to a specific event during active duty.  The Board finds that the November 2016 VA examination report and the related opinion are competent, credible and probative.

The record reflects that the Veteran is service-connected for persistent depression.  Private treatment notes from 2006 reflect that the Veteran reported severe depressive symptoms due to his ongoing medical problems and a lack of support from loved ones.  In undated documents related to his Social Security Administration (SSA) disability claim, the Veteran stated that he suffered from severe depression.  A February 2011 statement made to SSA by Ms. S.T reflects that the Veteran was very depressed at times due to being unable to do things he used to be able to do.  In an April 2011 VA psychiatric treatment note, he reported a long-standing history of depression manifested by difficulty with concentration, decreased motivation, etc., which was due to multiple medical issues.  

In a June 2016 VA psychiatric examination, the provider noted that the Veteran's depressive disorder was manifested by depressed mood and mild memory loss such as forgetting names, directions or recent events.  

The Board finds, consistent with the evidence of record, that this mild memory loss is a manifestation of his service-connected depressive disorder.  Memory loss is specifically contemplated in the general rating criteria for acquired psychiatric disabilities in 38 C.F.R. § 4.130.  As such, the Veteran's mild memory loss is already subject to service-connection via his depressive disorder rating.  Thus, the Veteran's claim seeking service connection for memory loss must be denied.


ORDER

Service connection for memory loss is denied.


REMAND

The Veteran received a VA examination with regard to his claim for a disability manifested by chronic fatigue in November 2016.  The VA examination report reflects findings that the Veteran's fatigue was likely due to a number of known and predictable factors, to include: the Veteran's diagnosed but non-service-connected moderate obstructive sleep apnea, which was largely untreated; service-connected arthritis pain; non-service-connected and previously uncontrolled diabetes mellitus; and non-service-connected previously undiagnosed and untreated allergies, which had resulted in recurrent upper respiratory infections.  

As the examiner indicated that the Veteran's service-connected arthritis negatively impacted his sleep, an additional remand is necessary to determine if the Veteran has a current sleep disorder and/or whether an extraschedular evaluation is warranted for his service-connected arthritis of numerous joints.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records and associate them with the claims file.

2.  Request an addendum medical opinion regarding the Veteran's asserted chronic fatigue/sleep impairment.  A physical examination is not required unless the examiner deems one necessary.  The provider should review the entire record and then respond to the following inquiries:

a.  Is it at least as likely as not the Veteran has had a sleep disorder at any point during the appeal period (since 2010) in addition to obstructive sleep apnea?

b.  Is it at least as likely as not the Veteran's service-connected arthritis and related manifestations causes and/or aggravates his sleep impairment?  

In answering this question, the examiner must discuss: a December 2006 statement contained on an SSA worksheet by the Veteran's ex-spouse stating that the Veteran's physical conditions impacted his sleep; an undated SSA worksheet received by fax in January 2011 in which the Veteran stated he did not sleep well due to pain; and a May 2012 VA neurology note in which the stated goal of treatment was to reduce pain so that the Veteran would be able to sleep uninterrupted.

Full rationale should be provided for all opinions provided.

3.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


